Citation Nr: 0427622	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  97-20 661	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for photophobia.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

5.  Entitlement to a compensable rating for residuals of a 
cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1988 to February 1996.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho which granted 
service connection for herniated disc, L5-S1, and residuals 
of a cholecystectomy (rated noncompensable); and denied 
service connection for tinnitus, hearing loss, photophobia 
and a bowel control problem (and also denied service 
connection for neck pain and thoracic outlet syndrome).  At a 
June 1997 hearing at the RO, the veteran withdrew the claims 
for service connection for neck pain and thoracic outlet 
syndrome, as well as a claim for an increased rating for 
herniated disc at L5-S1.  In December 2003 correspondence, he 
again stated that he wished to withdraw his claim for an 
increased rating for herniated disc at L5-S1.  Hence, these 
claims are not before the Board.  A December 2003 rating 
decision granted service connection for tinnitus and left ear 
hearing loss.  During the pendency of the appeal, the 
veteran's claims file was transferred to the Fort Harrison, 
Montana, RO due to a change in his address. 

The issues of entitlement to service connection for 
photophobia, headaches and IBS are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss 
disability by VA standards.

2.  The veteran's residuals of a cholecystectomy are 
asymptomatic.  


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.385 (2003).

2.  A compensable rating is not warranted for residuals of a 
cholecystectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code (Code) 
7318 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.159, 3.326.  This VCAA redefined the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
It applies in the instant case.  

The Board finds that VA's duties to the appellant under the 
VCAA are fulfilled with respect to the claims being addressed 
on the merits.   Discussions in the December 1996 rating 
decision, the February 1997 statement of the case (SOC), and 
the October 1998 and December 2003 supplemental SOCs (SSOCs) 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims.  The December 
2003 SSOC and VCAA notice letters dated in October 2001 and 
July 2003 informed him of VCAA implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  He was notified of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  Here, VCAA notice 
was not provided to the veteran before the December 1996 
rating decision on appeal; however, the rating decision on 
appeal was entered before the enactment of VCAA.  Obviously, 
VA could not have informed the veteran of law that did not 
yet exist.  In Pelegrini II, the Court also made it clear 
that where, as in this case, notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.

The December 2003 SSOC and the October 2001 and July 2003 
VCAA notice letters provided notice regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence VA 
will be obtain, and the need for the claimant to submit any 
evidence in his possession that pertains to the claims.  The 
veteran has not identified any outstanding medical records or 
indicated that he was in the process of obtaining such 
records.  

As to the duty to assist, VA has obtained all indicated 
service and post-service medical records, and has also 
arranged for medical examinations of the veteran (in August 
2003).  The medical evidence of record is sufficient to 
address the matters at hand.  The appellant has been afforded 
opportunities to identify any additional outstanding evidence 
pertinent to these claims.  He has not done so.  VA's duties 
to notify and assist are met.


Factual Background 

The veteran maintains that he has right ear hearing loss, 
that began during or as a result of active duty.  He also 
maintains that the noncompensable rating assigned for his 
service-connected residuals of a cholecystectomy do not 
adequately reflect the severity of that disability.  

The record before the Board contains service medical records 
and post-service medical records.

Reports of August 1997 and August 2003 VA audiological 
evaluations establish that the veteran does not have hearing 
loss disability as defined in 38 C.F.R. § 3.385.  For the 
right ear puretone thresholds at all pertinent frequencies 
were 25 decibels or less, and speech recognition ability was 
96 percent correct.  

On July 1996 VA examination a history of 1993 cholecystectomy 
was noted.  There were no complications and no sequelae, and 
the veteran gave no particular pertinent complaints.  
Physical examination revealed small scars from laparoscopy.  
The pertinent diagnosis was status post laparoscopic 
cholecystectomy.  

On July 1997 VA examination, the veteran again reported he 
had no post-cholecystectomy problems.  The diagnoses included 
(in pertinent part) status post cholecystectomy, no 
complications, no sequelae.  (Gastrointestinal problems 
associated with reflux and irritable bowel syndrome (IBS) 
were noted.)  

On August 2003 VA examination the veteran stated that he had 
experienced no problems since the cholecystectomy.  In 
pertinent part the diagnosis was status-post cholecystectomy, 
no complications and no sequelae.  " 






Legal Analysis

Service Connection for Right Ear Hearing Loss

Service connection may be awarded for disability due to 
disease or injury that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  

In a claim seeking service connection for a disability the 
threshold matter that must be addressed is whether the 
claimed disability is present.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   

Hearing loss disability for VA purposes is defined by 
regulation, and may be shown by the following: (1) when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 dB or greater, or (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; or (3) when speech 
recognition using the Maryland CNC Test is less than 94% 
correct.  38 C.F.R. § 3.385.

Here, VA examinations have failed to produce findings which 
would reflect a right ear hearing loss disability under any 
of the alternate criteria outlined above.  Accordingly, the 
veteran has not satisfied the threshold criterion of current 
disability with respect to his claim seeking service 
connection for right ear hearing loss, and that claim must be 
denied.  While he asserts he has a right ear hearing loss, he 
is a layperson.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).




A Compensable Rating for Residuals of Cholecystectomy

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) to the findings on examination.  They reflect, as 
far as practicable, the average impairment of earning 
capacity in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

As this appeal is from the initial rating assigned with the 
grant of service connection, the severity of the disability 
during the entire period is to be considered, and "staged" 
ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 
119(1999).  The Board finds that the veteran's residuals of 
cholecystectomy have remained essentially static throughout 
the appellate period; hence, staged ratings are not for 
consideration.  

Changes in the criteria for rating certain gastrointestinal 
disorders which occurred during the appellate period did not 
include any to Code 7318 (for removal of gallbladder).  In 
evaluating residuals of gallbladder removal, severe symptoms 
warrants a 30 percent rating.  With mild symptoms, a 10 
percent evaluation is to be assigned.  If the residuals are 
asymptomatic, a zero percent rating is appropriate.  
38 C.F.R. § 4.114, Code 7318.

Here, no examination has revealed any disabling symptoms 
associated with the veteran's residuals of cholecystectomy.  
The diagnosis has consistently remained status post 
cholecystectomy, no complications, no sequelae.  The 
laparoscopic surgery scar was described as small, and was not 
reported to cause any impairment of function.  There is no 
competent evidence to the contrary.  Accordingly, the 
disability is best described as asymptomatic, warranting the 
noncompensable rating currently assigned.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  


ORDER

Service connection for right ear hearing loss is denied.

A compensable rating for residuals of cholecystectomy is 
denied.


REMAND

A preliminary review of the record indicates that the issues 
of entitlement to service connection for headaches, 
photophobia and IBS require additional development as to the 
relationship, if any, between these claimed conditions and 
the veteran's active service.  

The veteran's service medical records include references to 
each of these conditions.  The service medical records 
include a January 1989 assessment of photophobia; a May 1989 
ocular history of headaches during the day behind his eyes, 
on a daily basis; and the report of an August 1991 eye 
consultation in which the veteran complained of headaches 1-2 
times a week during the day.  They also include a January 
1989 notation that the veteran complained of diarrhea.  The 
treatment note provides that it is continued on another page.  
However, the service medical records do not include the 
remainder of the treatment note, and accordingly there is no 
assessment or diagnosis.  In August 1990, there was an 
assessment of gastritis, secondary to flu syndrome.  

Likewise, VA medical records provide relevant evidence with 
regard to the claimed disabilities.  While a July 1996 VA eye 
examination revealed no evidence of photophobia, the report 
of a July 2003 VA eye examination is handwritten and unclear.  
It appears to provide an assessment of headaches, without 
ocular pathology, and photophobia.  
Regarding IBS, VA treatment records show that in June 1996, 
shortly after separation from service, the veteran complained 
of an irregular bowel pattern.  A June 1997 progress note 
provides a pertinent assessment of irritable bowel.  

On July 1997 VA examination, there was a diagnosis of bowel 
and bladder incontinence, history of IBS.  The examination 
request asked the examiner to provide an opinion as to the 
etiology of the veteran's incontinence of the bowel and 
bladder.  However, the examination report did not address 
this question.  An August 2003 VA examination report 
indicates that the veteran's IBS is not related to his 
service-connected post-operative cholecystectomy, but does 
not address whether the veteran's IBS is otherwise related to 
his service or complaints or findings noted therein. 

Hence, this case is REMANDED for the following action: 

1.  The veteran should be scheduled for 
an examination by an ophthalmologist to 
determine whether he has photophobia and 
if so its likely etiology (specifically 
whether it was incurred or aggravated in 
service).  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination, and the 
examiner's attention is invited to the 
notation of photophobia in the service 
medical records.  The examiner must 
explain the rationale for any opinion 
given.   

2.  The veteran should also be scheduled 
for an examination by a neurologist to 
determine whether he has a headache 
disorder and if so whether it was 
incurred or aggravated in service.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and the examiner should note 
the references to headaches in the 
service medical records.  (The examiner 
should also note that although the 
veteran's induction history included 
preservice headaches, it was noted that 
these were resolved, and the veteran is 
presumed sound on entry in service 
insofar as a headache disorder is 
concerned.  The examiner must explain the 
rationale for any opinion given.

3.  The veteran should also be scheduled 
for a gastrointestinal disorders 
examination to ascertain whether he has 
IBS and if so, its likely etiology 
(specifically if there is any evidence it 
was incurred or aggravated in service).  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests or studies must be completed.  The 
examiner should note the veteran's 
episode of gastritis in service and his 
bowel problems shortly after separation.  
The examiner should explain the rationale 
for any opinion given, and should 
specifically comment as to whether any 
IBS diagnosed is related to the 
postoperative cholecystectomy.  

4.  The RO should then readjudicate these 
claims.  If any remains denied, the 
veteran, he and his representative should 
be provided an appropriate SSOC and given 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

No action is required of the appellant until he is notified 
by the RO.  The Board intimates no opinion as to any ultimate 
disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



